DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10), with Species A and C, in the reply filed on 19 December 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 14 February 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, no copy was provided of: WO 2000069509. It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 954 (Fig. 9); 1436 (Fig. 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it uses the legal phraseology of “said.”  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, line 6, “longitudinal axis” should be “longitudinal central axis”
In claim 3, lines 2 and 4, “longitudinal axis” should be “longitudinal central axis”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “the arm is centered about the vertical central plane” is indefinite because the language states that the arm is centered on a plane that is orthogonal to (or cuts through the center of) the arm and it is unclear how such an arm can be “centered” on such a plane. Based on the instant disclosure, for examination purposes, the arm will be interpreted as being cut through the center by the defined “vertical central plane.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2014/0148784) in view of Sweeney et al (US 5348544).
Regarding claim 1, Anderson discloses:
A cartridge (610; Fig. 6B) comprising: a barrel (605) defining a reservoir for receiving a substance therein (¶0232 – “a hollow barrel portion 605 for holding a therapeutically effective dose of the therapeutic agent to be administered to a patient”), the barrel (605) having an opposing distal end (end connected to arm 607), and the barrel (605) defining a longitudinal central axis (L) extending in a direction from the distal end to the proximal end (Fig. 6B – the longitudinal axis depicted in this figure is not only longitudinal but also along the center of barrel 605); and an arm (607) projecting distally from the distal (605) and having a portion (see Image 1 below) that is bent at a fixed angle relative to the longitudinal axis of the barrel (¶0236 – “barrel portion 605 includes an elbow 607 that extends substantially at a right angle to the longitudinal axis of the device 600”), the arm (607) being in fluid communication with the reservoir (inside of barrel 605), thereby defining a fluid path between the reservoir and the arm (¶0242 – “cooperative movement of the plunger actuator 630 and the bung 615 ejects the therapeutic agent in the barrel portion 605 out through the administration interface 625” – because fluid flows from the barrel 605, through the arm 607, and finally through needle 625, there must be fluid communication between the arm 607 and the interior of the barrel 605); wherein the arm (607) comprises an injection needle (625) in continuous fluid communication with the reservoir and forming a portion of the fluid path (¶0242 – “cooperative movement of the plunger actuator 630 and the bung 615 ejects the therapeutic agent in the barrel portion 605 out through the administration interface 625”).
Image 1. Annotated portion of Fig. 6B

    PNG
    media_image1.png
    230
    464
    media_image1.png
    Greyscale

Anderson discloses all of the elements of the claim but is silent regarding “an open proximal end” and “the injection needle having a beveled terminal needle tip defining a distally facing opening.” However, Sweeney teaches a standard injection device (Fig. 1), thus being in the same field of endeavor, with a cartridge barrel (24) that has an open proximal end (26) to allow a drive member (32) that drives fluid out of the barrel (24) (Col. 3:49-51) and a beveled terminal needle tip (18) that is angled with respect to the longitudinal axis of the device to define a distally facing opening (Col. 3:39-41). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cartridge barrel of Anderson to incorporate, as taught by Sweeney, (a) an open proximal end 
Regarding claim 2, Anderson in view Sweeney discloses:
The cartridge of claim 1, wherein the arm (607) is bent toward a bottom side (640) of the barrel (605).
Regarding claim 3, Anderson in view Sweeney discloses:
The cartridge of claim 2, wherein the arm (607) includes a first portion (see Image 2 below) projecting from the distal end of the barrel (605) in a direction parallel with the longitudinal axis (L), and the portion that is bent is a second portion (Image 2) defining an axis (Image 2) oriented at the fixed angle of between 30 to 150 degrees with respect to the longitudinal axis (L) (¶0236 – elbow 607 forms at a right angle, i.e. 90°, to the longitudinal axis).
Regarding claim 5, Anderson in view Sweeney discloses:
The cartridge of claim 1, wherein the arm (607) and the barrel (605) define a monolithic structure (¶0236 – “the barrel portion 605 includes an elbow 607 that extends substantially at a right angle to the longitudinal axis of the device 600” – the elbow is part of the barrel portion, which means the elbow and the barrel form a unitary structure and therefore form a monolithic structure).
Regarding claim 6, Anderson in view Sweeney discloses:
The cartridge of claim 1, wherein the longitudinal central axis (L) defines a vertical central plane extending through the longitudinal central axis (L) in a direction from a top side (side closest to label 635) to a bottom side (640) of the reservoir (inside of barrel 605), and wherein the arm (607) is centered about the vertical central plane (Fig. 6B – the “FIRST END VIEW” shows the arm centered and, for the straight portion, coaxial with the barrel 605).
Regarding claim 7, Anderson in view Sweeney discloses:
The cartridge of claim 1, wherein the arm (607) projects from the distal end of the barrel (605) at a location offset (see Image 2 below – the central axis of the arm is offset from the longitudinal central axis L of the barrel 605) from the longitudinal central axis (L) of the barrel (605).
Image 2. Annotated portion of Fig. 6B

    PNG
    media_image2.png
    263
    602
    media_image2.png
    Greyscale

Regarding claim 8, Anderson in view Sweeney discloses:
The cartridge of claim 7, wherein the arm (607) projects from the distal end of the barrel (605) at a location (Image 2 – the central axis of the arm is above the longitudinal central axis L) positioned above the longitudinal central axis (L) of the barrel (605).
Regarding claim 10, Anderson in view Sweeney discloses:
The cartridge of claim 1, wherein a terminal end (arrowpoint indicated for needle 625) of the injection needle (625) extends beyond a terminal end (part of arm 607 that is closest to the adhesive layer 640) of the arm (640).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Sweeney further in view of Henri et al (US 4710178). 
Regarding claim 4, Anderson in view Sweeney discloses the cartridge of claim 1 but is silent regarding “the injection needle includes a portion that is bent and coincides with the portion of the arm that is bent at the fixed angle.” However, Henri teaches an injection needle (Fig. 7) with a bent arm (34) and an injection needle (7) that is bent coinciding with the portion of the arm that is bent at a fixed angle (34) in order to be able to fluidly communicate the inside of the barrel (2) with the outside of the barrel (2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle of Anderson to be bent at a portion that coincides with the bent portion of the arm as taught by Henri in order to provide sufficient structure for an injection needle to fluidly connect with the inside of a bent portion of a cartridge, as recognized by Henri. 
claim 9, Anderson in view Sweeney discloses the cartridge of claim 1 but is silent regarding “the injection needle extends through an entirety of the arm.” However, Henri teaches an injection needle (Fig. 7) with a bent arm (34) and an injection needle (7) that extends through the entirety of the arm (34) in order to be able to fluidly communicate the inside of the barrel (2) with the outside of the barrel (2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle of Anderson to extend through the entirety of the arm as taught by Henri in order to provide sufficient structure for an injection needle to fluidly connect with the inside of a bent portion of a cartridge, as recognized by Henri.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783